Argued October 8, 1926.
This was a joint action by William B. MacDonald and Mary A., his wife, to recover damages for injuries suffered by Mrs. MacDonald through the alleged negligence of the defendant. A verdict was returned awarding damages in the sum of $600 to the wife and $400 to the husband and this appeal is from the judgment entered upon the verdict in favor of the husband.
In an opinion filed this day at No. 58, October T., 1926, we have set forth at length our reasons for affirming the judgment in favor of Mary A. MacDonald. It necessarily follows from the conclusions there reached with respect to the right of the wife to recover that the judgment on the verdict in favor of the husband for the loss of her services, et cetera, should also be sustained.
Judgment affirmed.